Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 1 of 17 Page ID #:290




  1

  2                            UNITED STATES DISTRICT COURT
  3                          CENTRAL DISTRICT OF CALIFORNIA
  4   MAXLITE, INC., a New Jersey Corporation,
  5                                                  Case No. 8:20-cv-01056-JJS-ADS
                                 Plaintiff,
  6                                                   STIPULATED PROTECTIVE
                v.                                    ORDER FOR STANDARD
  7                                                   LITIGATION
           ATG ELECTRONICS, INC. and
  8        DAVID WYATT,
  9                              Defendants.
 10   1.      PURPOSES AND LIMITATIONS
 11           Disclosure and discovery activity in this action are likely to involve production
 12   of confidential, proprietary, or private information for which special protection from
 13   public disclosure and from use for any purpose other than prosecuting this litigation
 14   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
 15   to enter the following Stipulated Protective Order. The parties acknowledge that this
 16   Order does not confer blanket protections on all disclosures or responses to discovery
 17   and that the protection it affords from public disclosure and use extends only to the
 18   limited information or items that are entitled to confidential treatment under the
 19   applicable legal principles. The parties further acknowledge, as set forth in Section
 20   12.3, below, that this Stipulated Protective Order does not entitle them to file
 21   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 22   that must be followed and the standards that will be applied when a party seeks
 23   permission from the court to file material under seal.
 24   2.      DEFINITIONS
 25   2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 26   information or items under this Order.
 27           2.2    “CONFIDENTIAL” Information or Items: information (regardless of
 28   how it is generated, stored or maintained) or tangible things that qualify for protection
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 2 of 17 Page ID #:291




  1   under Federal Rule of Civil Procedure 26(c).
  2         2.3    Counsel (without qualifier): Outside Counsel of Record and House
  3   Counsel (as well as their support staff).
  4         2.4    Designating Party: a Party or Non-Party that designates information or
  5   items that it produces in disclosures or in responses to discovery as
  6   “CONFIDENTIAL.”
  7         2.5    Disclosure or Discovery Material: all items or information, regardless of
  8   the medium or manner in which it is generated, stored, or maintained (including,
  9   among other things, testimony, transcripts, and tangible things), that are produced or
 10   generated in disclosures or responses to discovery in this matter.
 11         2.6    Expert: a person with specialized knowledge or experience in a matter
 12   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 13   expert witness or as a consultant in this action.
 14         2.7    House Counsel: attorneys who are employees of a party to this action.
 15   House Counsel does not include Outside Counsel of Record or any other outside
 16   counsel.
 17         2.8    Non-Party: any natural person, partnership, corporation, association, or
 18   other legal entity not named as a Party to this action.
 19         2.9    Outside Counsel of Record: attorneys who are not employees of a party
 20   to this action but are retained to represent or advise a party to this action and have
 21   appeared in this action on behalf of that party or are affiliated with a law firm which
 22   has appeared on behalf of that party.
 23         2.10 Party: any party to this action, including all of its officers, directors,
 24   employees, consultants, retained experts, and Outside Counsel of Record (and their
 25   support staffs).
 26         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
 27   Discovery Material in this action.
 28         2.12 Professional Vendors: persons or entities that provide litigation support
                                                  2
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 3 of 17 Page ID #:292




  1   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  2   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  3   and their employees and subcontractors.
  4         2.13 Protected Material: any Disclosure or Discovery Material that is
  5   designated as “CONFIDENTIAL.”
  6         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
  7   from a Producing Party.
  8   3.    SCOPE
  9         The protections conferred by this Stipulation and Order cover not only
 10   Protected Material (as defined above), but also (1) any information copied or extracted
 11   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 12   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 13   or their Counsel that might reveal Protected Material. However, the protections
 14   conferred by this Stipulation and Order do not cover the following information: (a)
 15   any information that is in the public domain at the time of disclosure to a Receiving
 16   Party or becomes part of the public domain after its disclosure to a Receiving Party as
 17   a result of publication not involving a violation of this Order, including becoming part
 18   of the public record through trial or otherwise; and (b) any information known to the
 19   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
 20   disclosure from a source who obtained the information lawfully and under no
 21   obligation of confidentiality to the Designating Party. Any use of Protected Material at
 22   trial shall be governed by a separate agreement or order.
 23   4.    DURATION
 24         Even after final disposition of this litigation, the confidentiality obligations
 25   imposed by this Order shall remain in effect until a Designating Party agrees
 26   otherwise in writing or a court order otherwise directs. Final disposition shall be
 27   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
 28   without prejudice; and (2) final judgment herein after the completion and exhaustion
                                                 3
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 4 of 17 Page ID #:293




  1   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
  2   limits for filing any motions or applications for extension of time pursuant to
  3   applicable law.
  4   5.    DESIGNATING PROTECTED MATERIAL
  5         5.1      Exercise of Restraint and Care in Designating Material for Protection.
  6   Each Party or Non-Party that designates information or items for protection under this
  7   Order must take care to limit any such designation to specific material that qualifies
  8   under the appropriate standards. The Designating Party must designate for protection
  9   only those parts of material, documents, items, or oral or written communications that
 10   qualify – so that other portions of the material, documents, items, or communications
 11   for which protection is not warranted are not swept unjustifiably within the ambit of
 12   this Order.
 13         Mass, indiscriminate, or routinized designations are prohibited. Designations
 14   that are shown to be clearly unjustified or that have been made for an improper
 15   purpose (e.g., to unnecessarily encumber or retard the case development process or to
 16   impose unnecessary expenses and burdens on other parties) expose the Designating
 17   Party to sanctions.
 18   If it comes to a Designating Party’s attention that information or items that it
 19   designated for protection do not qualify for protection, that Designating Party must
 20   promptly notify all other Parties that it is withdrawing the mistaken designation.
 21         5.2      Manner and Timing of Designations. Except as otherwise provided in
 22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 24   under this Order must be clearly so designated before the material is disclosed or
 25   produced.
 26         Designation in conformity with this Order requires:
 27               (a) for information in documentary form (e.g., paper or electronic
 28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                  4
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 5 of 17 Page ID #:294




  1   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
  2   page that contains protected material. If only a portion or portions of the material on a
  3   page qualifies for protection, the Producing Party also must clearly identify the
  4   protected portion(s) (e.g., by making appropriate markings in the margins).
  5   A Party or Non-Party that makes original documents or materials available for
  6   inspection need not designate them for protection until after the inspecting Party has
  7   indicated which material it would like copied and produced. During the inspection and
  8   before the designation, all of the material made available for inspection shall be
  9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 10   it wants copied and produced, the Producing Party must determine which documents,
 11   or portions thereof, qualify for protection under this Order. Then, before producing the
 12   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
 13   to each page that contains Protected Material. If only a portion or portions of the
 14   material on a page qualifies for protection, the Producing Party also must clearly
 15   identify the protected portion(s) (e.g., by making appropriate markings in the
 16   margins).
 17               (b) for testimony given in deposition or in other pretrial or trial proceedings,
 18   that the Designating Party identify on the record, before the close of the deposition,
 19   hearing, or other proceeding, all protected testimony.
 20               (c) for information produced in some form other than documentary and for
 21   any other tangible items, that the Producing Party affix in a prominent place on the
 22   exterior of the container or containers in which the information or item is stored the
 23   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
 24   warrant protection, the Producing Party, to the extent practicable, shall identify the
 25   protected portion(s).
 26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 27   failure to designate qualified information or items does not, standing alone, waive the
 28   Designating Party’s right to secure protection under this Order for such material.
                                                   5
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 6 of 17 Page ID #:295




  1   Upon timely correction of a designation, the Receiving Party must make reasonable
  2   efforts to assure that the material is treated in accordance with the provisions of this
  3   Order.
  4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  5         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  6   designation of confidentiality at any time. Unless a prompt challenge to a Designating
  7   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
  8   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
  9   litigation, a Party does not waive its right to challenge a confidentiality designation by
 10   electing not to mount a challenge promptly after the original designation is disclosed.
 11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 12   resolution process by providing written notice of each designation it is challenging
 13   and describing the basis for each challenge. To avoid ambiguity as to whether a
 14   challenge has been made, the written notice must recite that the challenge to
 15   confidentiality is being made in accordance with this specific paragraph of the
 16   Protective Order. The parties shall attempt to resolve each challenge in good faith and
 17   must begin the process by conferring directly (in voice to voice dialogue; other forms
 18   of communication are not sufficient) within 14 days of the date of service of notice. In
 19   conferring, the Challenging Party must explain the basis for its belief that the
 20   confidentiality designation was not proper and must give the Designating Party an
 21   opportunity to review the designated material, to reconsider the circumstances, and, if
 22   no change in designation is offered, to explain the basis for the chosen designation. A
 23   Challenging Party may proceed to the next stage of the challenge process only if it has
 24   engaged in this meet and confer process first or establishes that the Designating Party
 25   is unwilling to participate in the meet and confer process in a timely manner.
 26         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
 27   court intervention, the Designating Party shall file and serve a motion to retain
 28   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-
                                                  6
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 7 of 17 Page ID #:296




  1   5, if applicable) within 21 days of the initial notice of challenge or within 14 days of
  2   the parties agreeing that the meet and confer process will not resolve their dispute,
  3   whichever is earlier. Each such motion must be accompanied by a competent
  4   declaration affirming that the movant has complied with the meet and confer
  5   requirements imposed in the preceding paragraph. Failure by the Designating Party to
  6   make such a motion including the required declaration within 21 days (or 14 days, if
  7   applicable) shall automatically waive the confidentiality designation for each
  8   challenged designation. In addition, the Challenging Party may file a motion
  9   challenging a confidentiality designation at any time if there is good cause for doing
 10   so, including a challenge to the designation of a deposition transcript or any portions
 11   thereof. Any motion brought pursuant to this provision must be accompanied by a
 12   competent declaration affirming that the movant has complied with the meet and
 13   confer requirements imposed by the preceding paragraph.
 14         The burden of persuasion in any such challenge proceeding shall be on the
 15   Designating Party. Frivolous challenges, and those made for an improper purpose
 16   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 17   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 18   the confidentiality designation by failing to file a motion to retain confidentiality as
 19   described above, all parties shall continue to afford the material in question the level
 20   of protection to which it is entitled under the Producing Party’s designation until the
 21   court rules on the challenge.
 22   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 23         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 24   disclosed or produced by another Party or by a Non-Party in connection with this case
 25   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 26   Material may be disclosed only to the categories of persons and under the conditions
 27   described in this Order. When the litigation has been terminated, a Receiving Party
 28   must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                  7
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 8 of 17 Page ID #:297




  1         Protected Material must be stored and maintained by a Receiving Party at a
  2   location and in a secure manner that ensures that access is limited to the persons
  3   authorized under this Order.
  4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  5   otherwise ordered by the court or permitted in writing by the Designating Party, a
  6   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  7   only to:
  8               (a) the Receiving Party’s Outside Counsel of Record and national
  9   coordinating counsel in this action, as well as employees of said Outside Counsel of
 10   Record and national coordinating counsel to whom it is reasonably necessary to
 11   disclose the information for this litigation and who have signed the “Acknowledgment
 12   and Agreement to Be Bound” that is attached hereto as Exhibit A;
 13               (b) the officers, directors, and employees (including House Counsel) of the
 14   Receiving Party to whom disclosure is reasonably necessary for this litigation and
 15   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16               (c) Experts (as defined in this Order) of the Receiving Party to whom
 17   disclosure is reasonably necessary for this litigation and who have signed the
 18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 19               (d) the court and its personnel;
 20               (e) court reporters and their staff, professional jury or trial consultants,
 21   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
 22   for this litigation and who have signed the “Acknowledgment and Agreement to Be
 23   Bound” (Exhibit A);
 24               (f) during their depositions, witnesses in the action to whom disclosure is
 25   reasonably necessary and who have signed the “Acknowledgment and Agreement to
 26   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 27   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
 28   reveal Protected Material must be separately bound by the court reporter and may not
                                                     8
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 9 of 17 Page ID #:298




  1   be disclosed to anyone except as permitted under this Stipulated Protective Order.
  2             (g) the author or recipient of a document containing the information or a
  3   custodian or other person who otherwise possessed or knew the information.
  4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  5         OTHER LITIGATION
  6         If a Party is served with a subpoena or a court order issued in other litigation
  7   that compels disclosure of any information or items designated in this action as
  8   “CONFIDENTIAL,” that Party must:
  9             (a) promptly notify in writing the Designating Party. Such notification shall
 10   include a copy of the subpoena or court order;
 11             (b) promptly notify in writing the party who caused the subpoena or order to
 12   issue in the other litigation that some or all of the material covered by the subpoena or
 13   order is subject to this Protective Order. Such notification shall include a copy of this
 14   Stipulated Protective Order; and
 15             (c) cooperate with respect to all reasonable procedures sought to be pursued
 16   by the Designating Party whose Protected Material may be affected.
 17         If the Designating Party timely seeks a protective order, the Party served with
 18   the subpoena or court order shall not produce any information designated in this
 19   action as “CONFIDENTIAL” before a determination by the court from which the
 20   subpoena or order issued, unless the Party has obtained the Designating Party’s
 21   permission. The Designating Party shall bear the burden and expense of seeking
 22   protection in that court of its confidential material – and nothing in these provisions
 23   should be construed as authorizing or encouraging a Receiving Party in this action to
 24   disobey a lawful directive from another court.
 25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 26         IN THIS LITIGATION
 27             (a) The terms of this Order are applicable to information produced by a
 28   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                                 9
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 10 of 17 Page ID #:299




  1    produced by Non-Parties in connection with this litigation is protected by the
  2    remedies and relief provided by this Order. Nothing in these provisions should be
  3    construed as prohibiting a Non-Party from seeking additional protections.
  4                (b) In the event that a Party is required, by a valid discovery request, to
  5    produce a Non-Party’s confidential information in its possession, and the Party is
  6    subject to an agreement with the Non-Party not to produce the Non-Party’s
  7    confidential information, then the Party shall:
  8                   (1) promptly notify in writing the Requesting Party and the Non-Party
  9    that some or all of the information requested is subject to a confidentiality agreement
 10    with a Non-Party;
 11                   (2) promptly provide the Non-Party with a copy of the Stipulated
 12    Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 13    specific description of the information requested; and
 14                   (3) make the information requested available for inspection by the Non-
 15    Party.
 16                (c) If the Non-Party fails to object or seek a protective order from this court
 17    within 14 days of receiving the notice and accompanying information, the Receiving
 18    Party may produce the Non-Party’s confidential information responsive to the
 19    discovery request. If the Non-Party timely seeks a protective order, the Receiving
 20    Party shall not produce any information in its possession or control that is subject to
 21    the confidentiality agreement with the Non-Party before a determination by the court.
 22    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 23    of seeking protection in this court of its Protected Material.
 24    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 25             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 26    Protected Material to any person or in any circumstance not authorized under this
 27    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 28    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                    10
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 11 of 17 Page ID #:300




  1    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  2    persons to whom unauthorized disclosures were made of all the terms of this Order,
  3    and (d) request such person or persons to execute the “Acknowledgment and
  4    Agreement to Be Bound” that is attached hereto as Exhibit A.
  5    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  6          PROTECTED         MATERIAL
  7          When a Producing Party gives notice to Receiving Parties that certain
  8    inadvertently produced material is subject to a claim of privilege or other protection,
  9    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 10    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 11    may be established in an e-discovery order that provides for production without prior
 12    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 13    parties reach an agreement on the effect of disclosure of a communication or
 14    information covered by the attorney-client privilege or work product protection, the
 15    parties may incorporate their agreement in the stipulated protective order submitted to
 16    the court.
 17    12.   MISCELLANEOUS
 18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 19    person to seek its modification by the court in the future.
 20          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 21    Protective Order no Party waives any right it otherwise would have to object to
 22    disclosing or producing any information or item on any ground not addressed in this
 23    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 24    ground to use in evidence of any of the material covered by this Protective Order.
 25          12.3 Filing Protected Material. Without written permission from the
 26    Designating Party or a court order secured after appropriate notice to all interested
 27    persons, a Party may not file in the public record in this action any Protected Material.
 28    A Party that seeks to file under seal any Protected Material must comply with Civil
                                                 11
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 12 of 17 Page ID #:301




  1    Local Rule 79-5. Pursuant to Civil Local Rule 79-5.2.2(b), which governs the filing
  2    under seal of documents designated by another as confidential pursuant to a protective
  3    order, at least 3 days before seeking to file under seal a document containing
  4    information previously designated as confidential by another pursuant to a protective
  5    order, the Filing Party1 must confer with the Designating Party in an attempt to
  6    eliminate or minimize the need for filing under seal by means of redaction. If the
  7    document cannot be suitably redacted by agreement, the Filing Party may file an
  8    Application2 pursuant to Civil Local Rule 79-5.2.2(a), but the supporting declaration
  9    must identify the material previously designated as confidential, as well as the
 10    Designating Party, and must describe in detail the efforts made to resolve the issue.
 11    The declaration must be served on the Designating Party on the same day it is filed,
 12    and proof of this service must be filed with the declaration. Subsequently, within 4
 13    days of the filing of the Application, the Designating Party must file a declaration
 14    establishing that all or part of the designated material is sealable, by showing good
 15    cause or demonstrating compelling reasons why the strong presumption of public
 16    access in civil cases should be overcome, with citations to the applicable legal
 17    standard. If the Designating Party maintains that only part of the designated material is
 18    sealable, the Designating Party must file with its declaration a copy of the relevant
 19    material with proposed redactions highlighted. The declaration and, if applicable, the
 20    document highlighting proposed redactions will be closed to public inspection. Failure
 21    to file a declaration or other required document may be deemed sufficient grounds for
 22    denying the Application. If the Application is denied, the Filing Party may file the
 23    document in the public case file (i.e., unsealed) no earlier than 4 days, and no later
 24    than 10 days, after the Application is denied, unless the Court orders otherwise.
 25    13.      FINAL DISPOSITION
 26             Within 60 days after the final disposition of this action, as defined in paragraph
 27
       1
 28        As defined by Civil Local Rule 79-5.
       2
           As defined by Civil Local Rule 79-5.
                                                    12
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 13 of 17 Page ID #:302




  1    4, each Receiving Party must return all Protected Material to the Producing Party or
  2    destroy such material. As used in this subdivision, “all Protected Material” includes
  3    all copies, abstracts, compilations, summaries, and any other format reproducing or
  4    capturing any of the Protected Material. Whether the Protected Material is returned or
  5    destroyed, the Receiving Party must submit a written certification to the Producing
  6    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
  7    deadline that (1) identifies (by category, where appropriate) all the Protected Material
  8    that was returned or destroyed and (2) affirms that the Receiving Party has not
  9    retained any copies, abstracts, compilations, summaries or any other format
 10    reproducing or capturing any of the Protected Material. Notwithstanding this
 11    provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 12    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 13    deposition and trial exhibits, expert reports, attorney work product, and consultant and
 14    expert work product, even if such materials contain Protected Material. Any such
 15    archival copies that contain or constitute Protected Material remain subject to this
 16    Protective Order as set forth in Section 4 (DURATION).
 17    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 18
       DATED: September 4, 2020            HUGO PARKER, LLP
 19

 20

 21                                              /s/ Bina Ghanaat
                                           By:
                                                 Bina Ghanaat
 22                                              Attorneys for Plaintiff MaxLite, Inc.
 23

 24

 25

 26

 27

 28
                                                 13
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 14 of 17 Page ID #:303



       DATED: September 2, 2020        MORTEN & FAIRCHILD, PC
  1

  2

  3                                          /s/ Aaron B. Fairchild
                                       By:
                                             AARON B. FAIRCHILD
  4                                          Attorneys for Defendant ATG Electronics,
                                             Inc.
  5

  6    DATED:                          LAW OFFICE OF NEAL C. SWENSEN
  7

  8
                                       By:
  9                                          NEAL C. SWENSEN
                                             Attorneys for Defendant David Wyatt
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             14
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 15 of 17 Page ID #:304




   K   A<1,09>7DK=?E9?>KA,A1BDKEB9,<K01A?D9E9?>K,>0K81,B9>7KEB,>D.B9AEDK<17,<K=1=?B,>0,K
  K   .?BB1DA?>01>.1K01A?D9E9?>K,>0KEB9,<K1I89-9EDK1IA1BEKB1A?BEDK,EE?C1JKH?B;KAB?0F.EK,>0K.?>DF<E,>EK

  K   ,>0K1IA1BEKH?B;KAB?0F.EK1G1>K92KDF.8K=,E1B9,<DK.?>E,9>K&B?E1.E10K#,E1B9,< K>JKDF.8K,B.89G,<K.?A91DK

  K   E8,EK.?>E,9>K?BK.?>DE9EFE1K&B?E1.E10K#,E1B9,<KB1=,9>KDF-:1.EKE?KE89DK&B?E1.E9G1K%B01BK,DKD1EK6BE8K9>K
  K   (1.E9?>KK*')%$K

  K   )K(K(%K()&*")K)'%*K%*$("K%K'%'K
  K
       )K                                   *%K&'!'K""&K
  K
  K

   K                                             JK
                                                        9>,K8,>,,EK
   K                                                    EE?C1JDK3@BK&<,9>E95K#,I"9E1K>.K
  K
       )K(1AE1=-1BKK  K                 #%')$KK'"K&K
  K
  K
  K                                                    D K,B?>KK,9B.89<0
                                                 JK
                                                        '%$KK'"K
  K                                                    EE?C1JDK3@BK14>0,>EK)K<1.EB?>9.DK>.K
  K
  K
       )K    /                      "+K%K%K$"K K(+$($K

  K
  K                                             JK
                                                        
  K                                                    EE?C1JDK6BK14>0,>EK,G90K+J,EEK
 K
 K   &*'(*$)K)%K()&*")%$K)K(K(%K%''K
 K
 K            September 8, 2020
       )K                                  D KFEF=>KK(A,1E8
                                                         *>9E10K(E,E1DK#,79DEB,E1K F071K
 K
 K
 K
                                                          K
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 16 of 17 Page ID #:305




  1                                           EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3    I, _____________________________ [print or type full name], of
  4    _________________ [print or type full address], declare under penalty of perjury that
  5    I have read in its entirety and understand the Stipulated Protective Order that was
  6    issued by the United States District Court for the Central District of California on
  7    [date] in the case of MaxLite, Inc. v. ATG Electronics, Inc. and David Wyatt, Case No.
  8    8:20-cv-01056-JJS-ADS. I agree to comply with and to be bound by all the terms of
  9    this Stipulated Protective Order and I understand and acknowledge that failure to so
 10    comply could expose me to sanctions and punishment in the nature of contempt. I
 11    solemnly promise that I will not disclose in any manner any information or item that is
 12    subject to this Stipulated Protective Order to any person or entity except in strict
 13    compliance with the provisions of this Order.
 14    I further agree to submit to the jurisdiction of the United States District Court for the
 15    Central District of California for the purpose of enforcing the terms of this Stipulated
 16    Protective Order, even if such enforcement proceedings occur after termination of this
 17    action.
 18    I hereby appoint __________________________ [print or type full name] of
 19    _______________________________________ [print or type full address and
 20    telephone number] as my California agent for service of process in connection with
 21    this action or any proceedings related to enforcement of this Stipulated Protective
 22    Order.
 23

 24    Date: ______________________________________
 25    City and State where sworn and signed: _________________________________
 26    Printed name: _______________________________
 27

 28    Signature: __________________________________
                                                  15
Case 8:20-cv-01056-JLS-ADS Document 28 Filed 09/08/20 Page 17 of 17 Page ID #:306




  1
                                 CERTIFICATE OF SERVICE

  2           I hereby certify that a true and correct copy of the foregoing document was
  3
       filed with the court and served electronically through the CM-ECF (Electronic Case
       Filing) system to all counsel of record to those registered to receive a Notice of
  4    Electronic Filing for this case on this 4th day of September 2020.
  5

  6                                                 /s/ Debbie DeRivero
  7                                                 Debbie DeRivero

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               16
